Citation Nr: 1222134	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1968, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

On his October 2006 Substantive Appeal, the Veteran stated that he wished to present testimony before a member of the Board at a Travel Board hearing.  In March 2010, the Veteran was informed that his hearing had been scheduled for April 2010.  In a March 2010 reply, however, the Veteran informed the RO that he no longer wished to testify.  His hearing request is thus considered to be withdrawn.  

This claim was previously before the Board in March 2011.  At that time, in addition to the issue listed above, the Board considered whether the Veteran was entitled to service connection for three conditions claimed as secondary to his diabetes (hypertension, deep vein thrombosis, and retinopathy), as well as whether he was entitled to service connection for an acquired psychiatric disorder.  The Board denied the Veteran's three diabetes related service connection claims and remanded his claims for service connection for a psychiatric condition and for an increased rating for diabetes.  In a March 2012 rating decision, the Veteran was granted service connection for posttraumatic stress disorder.  As that represents a complete grant of benefits on appeal, that claim is no longer before the Board.  

With regard to the claim that remains on appeal, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

In an August 2011 letter, the Veteran stated that he wanted to reopen service connection claims for anxiety, hypertension, and deep vein thrombosis as well as a claim for a clothing allowance.  In a September 2011 letter, the Veteran raised a claim for a bilateral leg condition; as the Veteran is service-connected for bilateral peripheral neuropathy of the lower extremities, the Board interprets this letter as a claim for an increased rating.  No action has yet been taken on any of these claims.  Thus, the issues of entitlement to service connection for anxiety, hypertension and deep vein thrombosis, entitlement to an increased rating for bilateral peripheral neuropathy of the lower extremities, and entitlement to a clothing allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence is in equipoise on whether the treatment of the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.

2.  The Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating for diabetes have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2004 and March 2011 that addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran has also been provided with specific information regarding the Diagnostic Code under which his diabetes has been rated and what evidence would be required to qualify for an increased rating.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, his service personnel records, records of his post-service VA treatment, and records of his post-service private medical treatment.  There are no further identified records to obtain.  The Veteran has also been afforded multiple VA compensation and pension examinations germane to his claim on appeal.  

As noted above, the Board remanded the Veteran's claim in March 2011 for further development.  Specific to this claim, the Board instructed that the Veteran should be provided with updated notice compliant with the requirements of the VCAA and that the Veteran should undergo a new VA examination to determine the current nature and severity of his diabetes.

A review of the claims file shows that these two directives have been accomplished.  The Veteran was provided with updated notice in March 2011.  He also underwent VA examinations in both July 2011 and November 2011.  The Board thus finds substantial compliance with its March 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Diabetes

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claim shows the Veteran first sought service connection for his diabetes in September 2002.  In October 2002, the RO granted the Veteran's claim and assigned a 20 percent disability rating.  

In March 2004, the Veteran sought an increased rating for his diabetes.  The RO issued rating decisions in August 2004 and December 2004 that declined to increase his rating.  The Veteran filed a Notice of Disagreement in February 2005, and in October 2006, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.

In March 2011, the Board remanded the Veteran's claim for further development.  He underwent VA examinations in both July and November 2011, and a Supplemental Statement of the Case was issued in March 2012.  The case has now returned to the Board.  

The Veteran's diabetes has been evaluated as 20 percent disabling under 38 C.F.R § 4.119a, Diagnostic Code 7913.  Under that code, the 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Veteran seeks an increased rating for his diabetes.  For the reasons that follow, the Board determines that a 40 percent rating for his diabetes is warranted.  

The Veteran underwent a VA examination in July 2004.  In that examination, the Veteran stated that he was prescribed insulin to control his diabetes and that he followed a restricted diet.  He also noted that he had to regulate his activities, stating that his blood sugar drops with exertion.  The examiner offered no specific findings with regard to the effects of the Veteran's diabetes, but she did note that the Veteran was not able to move his legs, and that he had tinea pedis and fungal nails on his bilateral lower extremities.  

An August 2005 VA podiatry consult found that the Veteran's diabetes resulted in bilateral neuropathy of the feet.  A September 2006 podiatry note reflects that the Veteran had swelling in his legs with limited ambulation.  He was diagnosed as suffering from chronic venous insufficiency bilaterally and was advised to wear compression socks.  A September 2006 podiatry consult noted that the Veteran had weakness in his feet and his legs as well as leg swelling.  He was diagnosed as suffering from peripheral vascular disease and peripheral edema secondary to diabetes.  

In January 2007, the Veteran sought treatment from the Phoebe Putney Memorial Hospital for his right leg.  The Veteran stated that he injured his leg three weeks prior and that his wound was not healing.  He was diagnosed as suffering from necrosis on the right lower extremity with atrophic versus peripheral vascular changes.  His leg was initially debrided, but when this was unsuccessful, he underwent a right above-knee leg amputation.  

The Veteran underwent a VA examination in March 2007.  He denied suffering from ketoacidosis.  He did state that he has activity restrictions because of his diabetes, and that he takes insulin.  Though the examiner did not comment on whether the Veteran's activities were regulated, she did note that the Veteran had a right leg above the knee amputation.  She stated that the Veteran's amputation was secondary to a non-healing diabetic foot ulcer and was therefore secondary to his diabetes.  A June 2007 VA amputation examination further confirmed that the Veteran's amputation was due to his diabetes and that he suffered from peripheral neuropathy of the left lower extremity related to his diabetes.  

The Veteran underwent a VA examination in July 2011.  The examiner noted that the Veteran is prescribed both an oral hypoglycemic agent as well as insulin to treat his diabetes.  She noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reaction less than two times per month, and that the Veteran did not have episodes of ketoacidosis or hypoglycemia requiring hospitalization over the previous 12 months.  

She initially noted that the Veteran's diabetes did not result in regulation of activities.  Later, however, she stated that the Veteran's diabetes did result in the need for insulin, restricted diet, and regulation of activities.  She noted that the Veteran's activities are grossly limited secondary to his amputation.  

The Veteran underwent another VA examination in November 2011. The examiner noted that the Veteran was prescribed both an oral hypoglycemic agent and insulin to treat his diabetes.  The examiner stated that the Veteran did not have to regulate his activities as part of his diabetic management.  She noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reaction less than two times per month.  She noted that the Veteran did not have episodes of ketoacidosis or hypoglycemia requiring hospitalization over the previous 12 months.  She noted that the Veteran did suffer from diabetic peripheral neuropathy.  

With the resolution of reasonable doubt in the Veteran's favor, the Board finds that an increased, 40 percent rating for the Veteran's diabetes is warranted.  Again, a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  38 C.F.R § 4.119a, DC 7913.  Here, the VA examinations have consistently shown that the Veteran uses insulin and has been prescribed a restricted diet.  The unresolved question has long been whether the Veteran's diabetes required the regulation of activities.  Prior to the Veteran's July 2011 VA examination, no examiner had commented on this issue.  In that VA examination, the examiner did note that the Veteran's activities were regulated on account of his right leg amputation.  Though the examiner from the Veteran's November 2011 examination did not find that the Veteran's activities were regulated, the Board believes this record places the evidence in equipoise.  

Further, though no previous examiner had opined on this issue, the Board finds that the evidence supports that his activities were regulated over the course of the entire appeals period.  The Veteran himself stated this in his March 2007 VA examination.  Further, the evidence has consistently shown that even before his amputation, the Veteran suffered from peripheral vascular disease in his bilateral lower extremities and that he was confined to a wheelchair.  These facts support the finding that the Veteran's activities are regulated.  

That being said, the Veteran does not meet the criteria for a 60 percent rating.  Such a rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R § 4.119a, DC 7913.  

Here, none of the evidence indicates that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  Neither the Veteran's VA examinations nor his treatment records support such a finding.  Further, the evidence does not indicate that the Veteran's diabetes results in episodes of ketoacidosis or hypoglycemic reactions requiring twice a month visits to a diabetic care provider.  Absent this evidence, a 60 percent rating is not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities, symptoms that are contemplated under the applicable rating criteria for diabetes.  The conditions that have been found to be secondary to the Veteran's diabetes (i.e., his amputation and bilateral peripheral vascular disease) have been service-connected, and the Board is referring further claims to the RO for adjudication.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, the Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU).  As such a rating is in place, the Board need not remand the Veteran's claim again to determine whether such a rating is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).

In summary, the Board finds that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  The Board further finds that the Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Accordingly, the Board concludes that the criteria for a 40 percent rating (but no higher) for the Veteran's diabetes over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, DC 7913 (2011).


ORDER

Subject to the law and regulation governing payment of monetary benefits, an increased, 40 percent rating for diabetes over the course of the entire appeals period is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


